DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10, 16, 17 are amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 10, 12, 13, 15- 17 is/are rejected under 35 U.S.C. 103 as being anticipated by Yan et al. (US 2016/0021127 herein after Yan) in view of Ben-noon et al. (US 2017/0093866).

Regarding claim 10, Yan teaches a device for filtering safety-relevant interventions (Fig. 1 e.g.  “OBD-II CAN Message Screening System 200”), the device comprising:
a control unit (Fig. 1 e.g. “MCU 210”, [0018] “a micro controller unit (MCU)”);
a first communications unit (Fig. 1 e.g. “OBD Male Port 270”) configured to exchange data with at least one bus system of a vehicle (Fig. 1 e.g. “CAN 340”, [0017] “receive diagnostic information from the vehicle 300 through the OBD male port 270”);
 a second communications unit (Fig. 1 e.g. “OBD Female Port 260”) configured to exchange data with an external processing unit (Fig. 1 e.g. “Diagnostic Device 400”, [0018] “Through the OBD female port 260 … the vehicle diagnostic device 400 can send diagnostic commands” );
 	and a third communications unit (Fig. 1 e.g. “Communication Module 240”) which differs from the first communications unit and the second communications unit (Fig. 1 e.g. “Communication Module 240” is the third communication unit, “OBD Male Port 270” is the first communication unit, and “OBD Female Port 260” is the second communication unit);
	wherein the control unit (Fig. 1 e.g. MCU 210) filters data transfer between the first communications unit and the second communications unit (Fig. 2 e.g. S211, [0026] “when the outbound control command is found in the blacklist … prevents the command from being sent out of the vehicle through the OBD-II port”) as a function of a parameter ([0023] “whitelist and blacklist”) received by the third communications unit ([0023] “Such whitelist and blacklist … updated using the mobile application 100”),
wherein the control unit (Fig. 1 e.g. MCU 210), 
wherein, as a function of the received parameter ([0023] “Such whitelist and blacklist … updated using the mobile application 100”),
 the data transfer is completely interrupted.
Yan does not teach completely interrupt the data transfer, the data transfer is completely interrupted.
However, Ben-noon teaches is configured to completely interrupt the data transfer ([0145] “an embodiment may be adapted to interrupt, prevent, block or otherwise prevent or disable communication over an interface port”, Examiner Note: Supported in the provisional e.g. on page 3 lines 19-20 “For example canceling suspicious diagnostic sessions or sending a signal that may cause other ECUs to disregard the anomalous messages”),  the data transfer is completely interrupted ([0145] “an embodiment may be adapted to interrupt, prevent, block or otherwise .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan to incorporate the teachings of Ben-noon. One of ordinary skill in the art would have been motivated to make this modification in order to increase security of the in-vehicle network ([0011] of Ben-noon).

Regarding claim 16, Yan teaches a device for filtering safety-relevant interventions (Fig. 1 e.g.  “OBD-II CAN Message Screening System 200”), the device including: 
a control unit (Fig. 1 e.g. “MCU 210”, [0018] “a micro controller unit (MCU)”);
 	a first communications unit (Fig. 1 e.g. “OBD Male Port 270”) configured to exchange data with at least one bus system of a vehicle (Fig. 1 e.g. “CAN 340”, [0017] “receive diagnostic information from the vehicle 300 through the OBD male port 270”);
 	a second communications unit (Fig. 1 e.g. “OBD Female Port 260”)  configured to exchange data with an external processing unit (Fig. 1 e.g. “Diagnostic Device 400”, [0018] “Through the OBD female port 260 … the vehicle diagnostic device 400 can send diagnostic commands” );
 	and a third communications unit (Fig. 1 e.g. “Communication Module 240”)  which differs from the first communications unit and the second communications unit (Fig. 1 e.g. “Communication Module 240” is the third communication unit, “OBD Male Port 270” is the first communication unit, and “OBD Female Port 260” is the second communication unit);
 	wherein the control unit (Fig. 1 e.g. MCU 210) filters data transfer between the first communications unit and the second communications unit (Fig. 2 e.g. S211, [0026] when the outbound control command is found in the blacklist … prevents the command from being sent out of the vehicle through the OBD-II port”) as a function of a parameter ([0023] “whitelist and blacklist”) received by the third communications unit ([0023] “Such whitelist and blacklist … updated using the mobile application 100”), 
wherein the control unit (Fig. 1 e.g. MCU 210),
 wherein, as a function of the received parameter ([0023] “Such whitelist and blacklist … updated using the mobile application 100”).
Yan does not teach a gateway control unit of a vehicle-internal bus system, completely interrupt the data transfer, the data transfer is completely interrupted.
However, Ben-noon teaches a gateway control unit of a vehicle-internal bus system (e.g. Fig 1C “CAN GATEWAY”), is configured to completely interrupt the data transfer ([0145] “an embodiment may be adapted to interrupt, prevent, block or otherwise prevent or disable communication over an interface port”, Examiner Note: Supported in the provisional e.g. on page 3 lines 19-20 “For example canceling suspicious diagnostic sessions or sending a signal that may cause other ECUs to disregard the anomalous messages”),  the data transfer is completely interrupted ([0145] “an embodiment may be adapted to interrupt, prevent, block or otherwise .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan to incorporate the teachings of Ben-noon. One of ordinary skill in the art would have been motivated to make this modification in order to increase security of the in-vehicle network ([0011] of Ben-noon).


Regarding claim 17, Yan teaches a method for filtering safety-relevant interventions, between a first communications unit, configured to exchange data with at least one bus system of a vehicle, and a second communications unit, configured to exchange data with an external processing, the method comprising: filtering data transfer between the first communications unit and the second communications unit as a function of a parameter received by the third communications unit, wherein the third communications unit differs from the first communications unit and the second communications unit, wherein the control unit is configured to completely interrupt the data transfer, wherein, as a function of the received parameter, the data transfer is completely interrupted. (Examiner notes: Claim 17, a method claim, is a parallel of Claim 10 thus rejected similarly as above with detailed mappings omitted).

12, Yan teaches the second communications unit (Fig. 1 e.g. “OBD Female Port 260”).
Yan does not teach configured for a wireless data exchange, the wireless data exchange being via one of W-LAN, wireless mobile radio technology, or Bluetooth.
However, Ben-noon teaches configured for a wireless data exchange ([0059] “An SEU may include a wireless communication interface”), 
the wireless data exchange being via one of W-LAN, wireless mobile radio technology, or Bluetooth ([0059] “An SEU may include a wireless communication interface … to a WiFi network, and/or a Bluetooth channel and/or a mobile phone network such as a 3G network”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan to incorporate the teachings of Ben-noon. One of ordinary skill in the art would have been motivated to make this modification in order to remotely check vehicle diagnostics.


Regarding claim 13, Yan teaches wherein the third communications unit (Fig. 1 e.g. “Communication Module 240”) is configured for a wireless data exchange ([0020] “communication module 240 supports the wireless communication”), 
the wireless data exchange being via W-LAN, wireless mobile radio technology, or Bluetooth ([0020] “communication module 240 supports … protocols such as Wi-Fi, 3G, 4G or Bluetooth”).

Regarding claim 15, Yan teaches wherein the device is a discrete component (Fig 1 e.g. OBD-II CAN Message Screening System 200),
configured to be connected to an interface of the vehicle (Fig. 1 e.g. “CAN 340”, [0017] “receive diagnostic information from the vehicle 300 through the OBD male port 270”), 
the interface being an OBD jack (Fig. 1 e.g. “OBD male Port 270”, Fig 1 shows the OBD-II CAN message screening system 200 communicating with the vehicle 300 using a OBD male Port 270, so it is inherent that the vehicle 300 must contain a OBD female port, is an OBD jack).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Ben-noon further in view of Noda (Pub No. US 2015/0358329).

Regarding claim 14, Yan teaches the third communications unit (Fig. 1 e.g. “Communication Module 240”).
Yan and Ben-noon does not teach configured for a wired data exchange with an input device which is situated inside the vehicle.
Noda teaches configured for a wired data exchange (Fig. 9 Vehicle Velocity Sensor 261, [0063] “vehicle velocity information … in-car network conforms with CAN standard”) which is situated inside the vehicle ([0106] “the vehicle information .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Yan and Ben-noon to incorporate the teachings of Noda. One of ordinary skill in the art would have been motivated to make this modification in order to increase the security and safety of vehicle’s electronic system ([0101] of Noda).

Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive.

Applicant’s Argument 
	In the remarks, the applicant argued the Ben-noon et al. reference is not prior art to the present invention since the provisional application of Ben-noon, which Ben-noon claims priority to, does not disclose the feature of the control unit is configured to completely interrupt the data transfer.

Examiner’s Response
	The examiner respectfully disagrees with applicant’s argument.
Yan in combination with Ben-noon teaches the control unit is configured to completely interrupt the data transfer as cited in claim 10.
	Yan teaches the control unit in figure 1 “MCU 210”.
 is configured to completely interrupt the data transfer ([0145] “an embodiment may be adapted to interrupt, prevent, block or otherwise prevent or disable communication over an interface port”, Examiner Note: Supported in the provisional e.g. on page 3 lines 19-20 “For example canceling suspicious diagnostic sessions or sending a signal that may cause other ECUs to disregard the anomalous messages”)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416